Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 8/9/2021.
Claims 1-7, 9-16 and 18-19 are examined and rejected. 
Claims 8 and 17 are cancelled. 

Response to Arguments
Applicant arguments, dated 8/9/2021 have been fully considered. 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Any objections or rejections not set forth below have been withdrawn.  
Examiner is open to phone interview for the purpose of compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7,13, 14 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 10,482,462 to Eidam et al. (hereinafter known as "Eidam”) and U.S. Publication 2014/0096196 to O’Connor et al. (hereinafter known as " O’Connor”) and further in view of US Publication 2015/0017611 to Moumneh et al. (hereinafter known as “Moumneh”). 
As per claim 1, Eidam teaches, an authentication method comprising: 
presenting a menu of a plurality of game boards to a user (Eidam teaches col 10 lines 10 - 45 user authentication with gamification such as game boards with theme such as Harry Potter, Monopoly (themes for monopoly such as Hello Kitty,  or NFL theme - col 13 lines 25 – 35 teaches Yahtzee, scrabble or Life as boardgame theme for user authentication); 
selecting, by the  user, one of said game boards from said plurality of gameboards, as a first passcode component (Eidam teaches col 11 lines 25 – 45 and col 12 lines 45 – 65 teaches selection of gameplay theme in Fig 6 element 610 from various options such as Monopoly or Yahtzee (col 10 lines 15-45 and col 12 lines 45-65)); 
displaying the one said game board and at least one icon relative to said game board (Eidam col 12 line 40-col 13 line 15 and Fig 6 element 640 which teaches presentation of gameplay scenario for user authentication and Fig 7 element 700 where Monopoly game is displayed ); 
generating an entered passcode from each of said first, second and third passcode components (Eidam Fig 8 element 860 and Fig 9, 10 (contextual answer matches security question), further where col 19 lines 40-60 where input pin / pw is determined by combination of gameplay activity as authentication input by user. Further col 19 lines 10 – 30 teaches game play authentication by user where user touching and gaming with game objects and game theme. Examiner interprets that user enabled pw or gaming based pw is similar to claimed function of passcode generated from either or multiple passcode components); 
determining whether said entered passcode is authenticated based on a comparison with a previously set rule (Eidam Fig 8 element 870 col 19 lines 50 – 60 teaches successful authentication of user based on successful verification with stored value);
changing said game board after said determining step is performed (Eidam col 13 lines 15 – 55 teaches customized layout for user authentication with gameplay changing or updating as per user authentication rules for each user such as Yahtzee or Scrabble further gamification theme is updated as per set rule for each user, after specific time period, for different transaction(s) such as withdrawal and deposit can have different gamification theme) and each user has a customized layout which covers the claimed limitation). 
Eidam does not teach however O’Connor teaches, 
selecting , by the  user, said at least one icon as a second passcode component (O’Connor para 64 touching by input to one of the objects interpreted as selecting an icon. Examiner interprets objects such as house, cloud, sun as icons for second passcode component); 
placing , by the  user, said at least one icon selected at a predetermined location on said game board as a third passcode component (O’Connor para 64 teaches touch and select the object to change their positions in digitized scenery. Para 59 teaches pattern of specific animal placing in the foreground of the lake. Examiner interprets that placing of object at definite location in scenery covers the claimed function of icon placement in predetermined location which is further interpreted as third passcode component. In summary examiner interprets that reference function of first passcode is digitized scenery, second passcode is selection of objects (house, sun, cloud) and third passcode is placement of objects at definite location for user authentication).
Eidam teaches generating entered passcode based on objects (Fig 8). Eidam does not teach O’Connor teaches game-based authentication of user with pre-defined patters for authentication process (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eidam - O’Connor before him or her, to combine, Eidam’s generation of passcode based on objects (game) with O’Connor’s game based authentication of user. The suggestion/motivation for doing so would have been to make security system more intuitive and user friendly (para 9). 
Eidam – O’Connor does not teach however Moumneh teaches, 

Eidam - O’Connor teaches game-based authentication of user with pre-defined patters for authentication process with generation of passcodes. Eidam - O’Connor does not teach however Moumneh teaches presentation of multi-game board options to user (para 132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eidam - O’Connor – Moumneh before him or her, to combine, Eidam - O’Connor’s game based authentication of user with Moumneh’s presentation of options of games to user. The suggestion/motivation for doing so would have been to provide age-appropriate system to user in secure and entertaining manner (Moumneh’s para 5). 

As per claim 3 combination of Eidam - O’Connor teaches, the authentication method of claim 1, wherein said displaying step and said selecting steps are performed using a touch screen (Eidam col 2 lines 55-67 teaches user authentication with touch screen gamification). 
As per claim 4 combination of Eidam - O’Connor teaches, the authentication method of claim 1, wherein said placing step is performed by, by the  user, controlling said one or more icons with an input device (Eidam col 2 lines 55-67 teaches user authentication with touch screen gamification. Examiner interprets touch screen as input device of claimed limitation). 
As per claim 5 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 4, wherein said input device is selected from the group consisting of: 
a touch screen interface, a keyboard, a direction pointer device, a stylus, a directional control pad, a camera, a motion tracking device, or a voice recognition device (Eidam Fig 1 col 4 lines 40-65 teaches options for touch screen input, keypad Fig 1 element 124, card reader element 128, video capture camera element 126 which covers claimed limitation(s)).   
As per claim 6 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 1, wherein if said rule comprises said entered passcode, said entered passcode is authenticated (Eidam col 27 lines 45-65 teaches user input for user authentication).  
As per claim 7 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 1, wherein said predetermined locations are visually identifiable on said display (Eidam Fig 7 col 14 lines 30 – 65 teaches where selected game piece can be placed in selected or desired location).  
As per claim 13 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 1, wherein said moving step is performed by controlling said user-controlled icon by an input device (Eidam Fig 7 col 14 lines 30 – 65 teaches touchscreen method by user to move the icons to determined location).  
As per claim 14 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 13, wherein said input device is selected from the group consisting of: 
a touch screen interface, a keyboard, a direction pointer device, a stylus, a directional control pad, a camera, a motion tracking device, or a voice recognition device (Eidam Fig 1 col 4 lines 40 – 65 teaches options for touch screen input, keypad Fig 1 element 124, card reader element 128, video capture camera element 126 which covers claimed limitation(s)).   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 10,482,462 to Eidam et al. (hereinafter known as "Eidam”) and U.S. Publication 2014/0096196 to O’Connor et al. (hereinafter known as " O’Connor”) and further in view of US Publication 2015/0017611 to Moumneh et al. (hereinafter known as “Moumneh”) and addtionally in view of U.S. Patent 8,756,672 to Allen et al. (hereinafter known as "Allen”). 
As per claim 2 combination of Eidam - O’Connor – Moumneh teaches, the authentication method of claim 1, wherein said plurality of game boards includes one or more of chess, Chinese chess, card games, and roulette (Allen Fig 7 col 12 lines 60-67 teaches multi-layered authentication graphical password such as blackjack (cards) or roulette – which covers claimed function). 
Eidam - O’Connor – Moumneh teaches game-based authentication of user with pre-defined patters for authentication process with generation of passcodes. Eidam - O’Connor – Moumneh does not teach however Allen teaches multi-layer graphical passwords (Fig 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eidam - O’Connor – Moumneh – Allen before him or her, to combine, Eidam - O’Connor – Moumneh’s game based authentication of user with Allen’s generation of multi-layer graphical passwords. The suggestion/motivation for doing so would have been to improve user authentication via gamification and graphical process to enhance security (Allen col 1 lines 15-18). 

Claim(s) 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent 10,482,462 to Eidam et al. (hereinafter known as "Eidam”) and further in view of US Publication 2015/0017611 to Moumneh et al. (hereinafter known as “Moumneh”).

As per claim 9 Eidam teaches, an authentication method comprising: 
displaying a game board (Eidam Fig 6 element 640 col 12 lines 45-65 and Fig 7 element 700 col 13 lines 50-65 teaches display of Monopoly or other games for user authentication) and at least one user-controlled icon relative to said game board (Eidam col 14 lines 40 to col 15 line 20 teaches gameplay scenario based on Monopoly where user roles the dice and various options are given to user for example goto jail, take your reward, land at specific location. Examiner interprets interactive game of Monopoly between user and system as computer controlled icon such as ‘dice’ covers the claimed function. Further col 20 and 21 teach similar example with game of Tetris or Bejeweled where numbers are hidden behind the tiles and user has to memorize the numbers which is interpreted by examiner as computer controlled icon of claimed limitation); 
initiating a game between said user and said computer utilizing said at least one user-controlled icon and said at least one computer-controlled icon; (Eidam Fig 6 element 640 and 660 – col 12 lines 40 to col 13 lines 35 teaches present and perform  gameplay scenario example computer controlled monopoly or yahtzee game where user and system both have movable icons such as user controlled objects to place on determined location and computer controlled icocs such as dice or tiles to hide numbers. Further col 14 lines 40 to col 15 line 20 teaches gameplay scenario based on Monopoly where user roles the dice and various options are given to user for example ‘goto jail’, take your reward, land at specific location. Further col 20 and 21 teach similar example with game of Tetris or Bejeweled where numbers are hidden behind the tiles and user has to memorize the numbers which is interpreted by examiner as computer controlled icon of claimed limitation and explained above). 
at least one user-controlled icon in response to a move undertaken by  said at least one computer-controlled icon initiated by said computer on said game board to generate an entered passcode (Eidam Fig 8 col 19 lines 40 – 60 teaches where input pin / pw is determined by combination of gameplay activity as authentication input by user. Further col 19 lines 10 – 30 teaches game play authentication by user where user touching, placing and gaming with game objects with game theme);  
determining whether said entered passcode is authenticated based on a comparison with a previously set rule (Eidam Fig 8 col 19 lines 50 – 60 teaches successful authentication of user based on successful verification with stored value);
changing said game board after said determining step is performed (Eidam col 13 lines 15 – 55 teaches customized layout for user authentication with gameplay changing or updating as per user authentication rules for each user such as Yahtzee or Scrabble further gamification theme is updated as per set rule for each user, after specific time period, for different transaction(s) such as withdrawal and deposit can have different gamification theme) and each user has a customized layout which covers the claimed limitation). 
Eidam does not teach however Moumneh teaches, 
presentation of games (type of games) to user (Moumneh para 42 teaches option of selecting games from Main Menu / MyGame setting of user, para 52 teaches options of selection of MyGames, para 132 includes types of game categories presented to 
Eidam teaches game-based authentication of user with pre-defined patters for authentication process with generation of passcodes. Eidam does not teach however Moumneh teaches presentation of multi-game board options to user (para 132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eidam - Moumneh before him or her, to combine, Eidam’s game based authentication of user with Moumneh’s presentation of options of games to user. The suggestion/motivation for doing so would have been to provide age-appropriate system to user in secure and entertaining manner (Moumneh’s para 5). 

As per claim 11 combination of Eidam – Moumneh teaches, the authentication method of claim 9, wherein said game is associated with said game board (Eidam col 10 lines 10-50 and col 12 lines 45-65).   
As per claim 12 combination of Eidam – Moumneh teaches, the authentication method of claim 9, wherein said displaying step and said selecting steps are performed using a touch screen (Eidam col 2 lines 55-67 teaches user authentication with touch screen gamification). 
As per claim 15 combination of Eidam – Moumneh teaches, the authentication method of claim 1, wherein if said rule comprises said entered passcode, said entered passcode is authenticated (Eidam col 27 lines 45-65 teaches user input for user authentication).  
As per claim 16 combination of Eidam – Moumneh teaches, the authentication method of claim 9, wherein said game board includes a plurality of locations to which said user-controlled icon is permitted to be moved that are visually identifiable (Eidam Fig 7 col 14 lines 30 – 65 where selected game piece can be placed in selected or desired location).  
As per claim 18 combination of Eidam – Moumneh teaches, the authentication method of claim 9, further comprising: 
identifying a positional sequence of movements of said user-controlled icon performed at said moving step, said sequence comprising said entered passcode (Eidam col 19 lines 10 – 40 where moving of onscreen icons to determined locations for authentication input by user covers claimed limitation). 
 As per claim 19 combination of Eidam – Moumneh teaches, the authentication method of claim 9, further comprising: 
identifying a game playing style of said user-controlled icon based on one or more movements of said icon at said moving step (Eidam col 19 lines 40 to col 20 lines 35 where pinball machine pins are arranged as per user styles).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 10,482,462 to Eidam et al. (hereinafter known as "Eidam”) and further in view of US Publication 2015/0017611 to Moumneh et al. (hereinafter known as “Moumneh”) and additionally in view of U.S. Patent 8,756,672 to Allen et al. (hereinafter known as "Allen”).
As per claim 10 Eidam – Moumneh teaches, the authentication method of claim 9. 
Eidam – Moumneh does not teach however Allen teaches, wherein said plurality of game boards includes one or more of chess, Chinese chess, card games, and roulette (Allen Fig 7 col 12 lines 60-67 teaches multi-layered authentication graphical password such as blackjack (cards) or roulette – which covers claimed function). 
Eidam – Moumneh teaches game-based authentication of user with pre-defined patters for authentication process with generation of passcodes. Eidam – Moumneh does not teach however Allen teaches multi-layer graphical passwords (Fig 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eidam – Moumneh – Allen before him or her, to combine, Eidam – Moumneh’s game based authentication of user with Allen’s generation of multi-layer graphical passwords. The suggestion/motivation for doing so would have been to improve user authentication via gamification and graphical process to enhance security (Allen col 1 lines 15-18).




Prior Art of Records 
Yoo et al US Publication – 2014/0189856 
Kim et al US Publication – 20110053685 
Saunders et al US Patent – 9,286,765
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/           Examiner, Art Unit 2431